EXHIBIT 99.1 Kinross Gold Corporation 25 York Street, 17th Floor Toronto, ON Canada M5J 2V5 NEWS RELEASE Kinross to announce Q2 financial results on August 8, 2012 Toronto, Ontario, June 21, 2012 – Kinross Gold Corporation (TSX: K; NYSE: KGC) will release its financial statements and operating results for the second quarter of 2012 on Wednesday, August 8, 2012, after market close. In connection with the release, Kinross will hold a conference call and audio webcast on Thursday, August 9, 2012 at 8 a.m. EDT to discuss the results, followed by a question-and-answer session. To access the call, please dial: Canada & US toll-free – 1-800-319-4610 Outside of Canada & US – 1-604-638-5340 Replay (available up to 14 days after the call): Canada & US toll-free – 1-800-319-6413; Passcode – 3310 followed by #. Outside of Canada & US – 1-604-638-9010; Passcode – 3310 followed by #. You may also access the conference call on a listen-only basis via webcast at our website www.kinross.com. The audio webcast will be archived on our website at www.kinross.com. About Kinross Gold Corporation Kinross is a Canadian-based gold mining company with mines and projects in Brazil, Canada, Chile, Ecuador, Ghana, Mauritania, Russia and United States, employing approximately 8,000 people worldwide. Kinross maintains listings on the Toronto Stock Exchange (symbol:K) and the New York Stock Exchange (symbol:KGC). Media Contact Steve Mitchell Vice-President, Corporate Communications phone: 416-365-2726 steve.mitchell@kinross.com Investor Relations Contact Erwyn Naidoo Vice-President, Investor Relations phone: 416-365-2744 erwyn.naidoo@kinross.com www.kinross.com
